              Case 19-11045-ref                      Doc 4           Filed 02/20/19 Entered 02/21/19 08:49:46              Desc Main2/20/19 2:40PM
                                                                      Document     Page 1 of 1



                                                               United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
 In re      National Brokers of America, Inc.                                                              Case No.
                                                                                   Debtor(s)               Chapter     7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for National Brokers of America, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 National Brokers of America, Inc.




    None [Check if applicable]




 February 20, 2019                                                     /s/ Brenna H. Mendelsohn, Esquire
 Date                                                                  Brenna H. Mendelsohn, Esquire
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for National Brokers of America, Inc.
                                                                       Mendelsohn and Mendelsohn, P.C.
                                                                       637 Walnut Street
                                                                       Reading, PA 19601
                                                                       610-374-8088 Fax:610-478-1260
                                                                       tobykmendelsohn@comcast.net




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
